Case 2:17-cv-10910-MAG-MKM
               Case: 19-108 Document:
                            ECF No. 144
                                      8-1 filed
                                              Filed:
                                                01/08/20
                                                     01/08/2020
                                                            PageID.25655
                                                                  Page: 1 Page 1 of 4(1 of 4)


                                             No. 19-0108

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                          FILED
                                                                                    Jan 08, 2020
                                                                               DEBORAH S. HUNT, Clerk
  In re: CURADEN AG; CURADEN USA,                          )
  INCORPORATED,                                            )
                                                           )                 ORDER
          Petitioners.                                     )




          Before: SUHRHEINRICH, BATCHELDER, and NALBANDIAN, Circuit Judges.



          Defendants Curaden AG and Curaden USA, Inc. (jointly, “Curaden”) seek permission to

  appeal the order certifying this action under the Telephone Consumer Protection Act of 1991

  (“TCPA”) as a class action. See Fed. R. Civ. P. 23(f). Plaintiff Brian Lyngaas, D.D.S., opposes

  the petition to appeal. Curaden also moves for a stay of the proceedings below pending the

  resolution of the petition to appeal and any resulting appeal. Lyngaas opposes the motion for a

  stay.

          Under Federal Rule of Civil Procedure 23(f), we are authorized to permit an appeal from

  the grant or denial of a motion for class certification. We have “broad discretion to grant or deny

  a Rule 23(f) petition, and any pertinent factor may be weighed in the exercise of that discretion.”

  In re Delta Air Lines, 310 F.3d 953, 959 (6th Cir. 2002). Rule 23(f) appeals are not to be routinely

  accepted, and interlocutory review is not favored “in ordinary cases, which involve the application

  of well-established standards to the facts of a particular case.” Id. at 959–60. In addition, the

  district court has substantial discretion in determining whether it will certify a class. In re

  Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig., 722 F.3d 838, 850 (6th Cir. 2013);

  Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 536 (6th Cir. 2012). Thus, a ruling on class
Case 2:17-cv-10910-MAG-MKM
               Case: 19-108 Document:
                            ECF No. 144
                                      8-1 filed
                                              Filed:
                                                01/08/20
                                                     01/08/2020
                                                            PageID.25656
                                                                  Page: 2 Page 2 of 4(2 of 4)
                                              No. 19-0108
                                                  -2-

  certification “will be reversed only upon a strong showing that the district court’s decision was a

  clear abuse of discretion.” Randleman v. Fid. Nat’l Title Ins. Co., 646 F.3d 347, 351 (6th Cir.

  2011) (quoting Beattie v. CenturyTel, Inc., 511 F.3d 554, 559–60 (6th Cir. 2007)).

         The following factors are relevant to the determination of whether a case is an extraordinary

  one warranting an immediate interlocutory appeal: (1) whether the petitioners are likely to succeed

  on appeal under the deferential abuse-of-discretion standard; (2) whether the cost of continuing

  the litigation for either the plaintiff or the defendant presents such a barrier that subsequent review

  is hampered (the “death-knell factor”); (3) whether the case presents a novel or unsettled question

  of law, especially a question of class certification law; and (4) the procedural posture of the case

  before the district court. Delta Air Lines, 310 F.3d at 960.

         Curaden has not demonstrated that the certification of the class will be the death knell of

  the litigation. The posture of the case below weighs against granting the petition since a bench

  trial was set for September 9, 2019, and the district court has referred the case for a settlement

  conference.

         To be sure, the question whether Bristol-Myers Squibb Co. v. Superior Court of California,

  137 S. Ct. 1773 (2017) (“BMS”), applies to class actions is an important one and likely warrants

  review in this Court at some point. But Curaden waived that argument by not raising it in its

  original 12(b)(2) motion or in its answer. See McCurley v. Royal Seas Cruises, Inc., 331 F.R.D.

  142, 165 (S.D. Cal. 2019) (collecting cases where defendants waived BMS personal-jurisdiction

  defense). Instead, Curaden first raised the BMS argument in its Opposition to Respondent’s

  Motion for Class Certification. (See R. 73 at 6–10.) But in his Reply, Plaintiff-Respondent

  explained how Curaden waived this defense. (See R. 83 at 2.) And although the district court

  reached the merits of the BMS argument, it noted that waiver was an issue. (See R. 89 at 35 n.8.)
Case 2:17-cv-10910-MAG-MKM
               Case: 19-108 Document:
                            ECF No. 144
                                      8-1 filed
                                              Filed:
                                                01/08/20
                                                     01/08/2020
                                                            PageID.25657
                                                                  Page: 3 Page 3 of 4(3 of 4)
                                             No. 19-0108
                                                 -3-

          Still, Curaden failed to address this waiver issue in our Court. Curaden did not address

  waiver in its Petition for Permission to Appeal or in its Motion for a Stay. Nor has Curaden filed

  (or attempted to file) a reply brief to respond to Plaintiff-Respondent’s waiver argument (raised

  again in his Response to the Petition). To be sure, Curaden raised personal jurisdiction arguments

  timely here. (See R. 16.) But the personal jurisdiction argument based on BMS would entitle

  Curaden to relief that would be different from the relief that it would have been entitled to in its

  original motion—i.e. dismissal of the entire case versus dismissal of the non-Michigan plaintiffs.

          The bottom line is that these doubts about the presentment of the BMS issue create a vehicle

  problem and therefore also weigh heavily against the exercise of our discretionary review

  jurisdiction under Rule 23(f).

          Accordingly, the petition to appeal is DENIED, and the motion for a stay is DENIED as

  moot.

                                                ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk
Case 2:17-cv-10910-MAG-MKM
               Case: 19-108 Document:
                            ECF No. 144
                                      8-2 filed
                                              Filed:
                                                01/08/20
                                                     01/08/2020
                                                            PageID.25658
                                                                  Page: 1 Page 4 of 4(4 of 4)




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov

                                                   Filed: January 08, 2020




  Mr. Phillip Andrew Bock

  Mr. Tod Allen Lewis

  Mr. Richard Shenkan

  Mr. Brian S. Sullivan


                       Re: Case No. 19-108, In re: Curaden AG, et al
                           Originating Case No. 2:17-cv-10910

  Dear Counsel:

     The Court issued the enclosed (Order/Opinion) today in this case.

                                                   Sincerely yours,

                                                   s/Patricia J. Elder
                                                   Senior Case Manager

  cc: Mr. David J. Weaver

  Enclosure

  No mandate to issue
